Axjlisi, J.
Appeal from a decision of the Unemployment Insurance Appeal Board that claimant is disqualified from receiving unemployment insurance benefits on the ground that he voluntarily left his employment without good cause (Labor Law, § 593, subd. 1, par. [a]). Claimant owned about a one-third interest in an incorporated retail bakery business in which he was employed. There were two other principals with about equal interests who were both also employed — one with claimant in the store end of the. business, the other managed the actual baking operations. The principal who managed the baking died and within •approximately six weeks the business was sold at a substantial profit. Claimant contends that he and the remaining principal were unqualified and unable to manage the baking operations which forced them to sell. This resulted in unemployment. The board found that there was not a compelling reason for the sale inasmuch as they failed to run the business a sufficient time after the baker’s death to establish that they could not continue a profitable operation. We cannot say as a matter of law that the board erred in its conclusion. The business was showing a profit at the time of sale and claimant realized a significant appreciation on his investment. The question of whether this was a voluntary leaving without good cause is a factual determination for the board (Matter of Liebermann [Catherwood], 25 A D 2d 903; Matter of Amato [Catherwood], 26 A D 2d 599). Claimant’s prior statement that there was no particular reason for going out of business and the short time between the other principal’s death and the consummation of the sale support the board’s conclusion. Decision affirmed, without costs. Gibson, P. J., Herlihy, Reynolds and Brink, JJ., concur with Aulisi, J.